DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title was amended and is accepted.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An interconnect structure, a substrate, wherein the substrate is a single piece of continuous material; a dielectric block in the substrate, wherein a dielectric constant of the dielectric block is smaller than a dielectric constant of the substrate, and the dielectric block and the substrate have substantially the same thickness, wherein a top surface of the dielectric block is coplanar with a top surface of the substrate; and a conductor extending from the top surface to a bottom surface of the dielectric block and a second portion extending along and contacting the top surface of the dielectric block.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 8 with the allowable feature being:” An interconnect structure, a substrate; a dielectric block in the substrate; a shielding element laterally surrounding the dielectric block, wherein the shielding element comprises a first portion extending along an outer sidewall of the dielectric block and a second portion extending along a bottom surface of the substrate; and a conductor comprising a first portion extending from a top surface to a bottom surface of the dielectric block, wherein the shielding element and the conductor have substantially the same height, and an interface between the second portion of the shielding element and the substrate is coplanar with an interface between the second portion of the conductor and the dielectric block.”
Therefore, claim 8 is allowed.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being: “An interconnect structure, comprising: a substrate; a low-k dielectric block in the substrate; a first conductor extending from a top surface to a bottom surface of the low-k dielectric block; a plug laterally surrounded by the first conductor; and a dielectric layer over and contacting the substrate and the low-k dielectric block, and spaced apart from the plug.”
Therefore, claim 14 is allowed.

Claims 2-7,  9-11, 13 and 15-21 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 8 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847